EXHIBIT A
Case 14-70730-pmb Doc90 Filed 08/30/17 Entered 08/30/17 15:13:45 Desc Main

Document

IT IS ORDERED as set forth below:

Date: August 30, 2017

Page 1 of 6

 

APL JB anann

 

Paul Baisier
U.S. Bankruptcy Court Judge

 

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

In Re:

Herman Cunningham and Vernessa
Smalls Cunningham,
Debtors.

Chapter 13

Case No. 14-70730-pmb

 

Wells Fargo Bank, N.A., as Trustee for
Banc of America Alternative Loan Trust
2004-5, its successors or assigns,

Movant,
Vv,

Herman Cunningham and Vernessa

Smalls Cunningham, Debtors, and Adam

M. Goodman, Chapter 13 Trustee,
Respondents.

 

Contested Matter

ORDER DENYING MOTION FOR RELIEF

This matter arose upon the Motion of Wells Fargo Bank, National Association, as Trustee

for Banc of America Alternative Loan Trust 2004-5 Mortgage Pass-Through Certificates, Series

2004-5, its successors or assigns, (hereinafter referred to as “Movant”), for Relief from the Stay

of 11 U.S.C. § 362 filed on February 17, 2017 (Doc No. 78) and amended on April 12, 2017
Case 14-70730-pmb Doc 90 Filed 08/30/17 Entered 08/30/17 15:13:45 Desc Main
Document Page 2 of 6

(Doc. No. 81), (the "Motion"), scheduled by Movant for hearing on March 9, 2017 and upon
notice which Movant contends was given to all parties in interest. The hearing on the Motion
was subsequently rescheduled for April 20, 2017, May 4, 2017 and June 1, 2017. For the
purposes of this hearing, Debtors and Movant stipulate the following:

Movant contends it has a valid, binding and perfected security interest in 5024 Klondike
Rd, Lithonia, GA 30038, (hereinafter referred to as “Collateral”); Movant holds a secured claim
in the Collateral in the original amount of $262,307.00 pursuant to a Note, secured by a Deed to
Secure Debt, dated March 11, 2004, as recorded and more particularly described in public
records at Deed Book 16045, Page 657, DeKalb County Records; At the time the Motion for
Relief was filed, Debtors were behind in the post-petition mortgage payments to Movant.

The post-petition arrearage through August 18, 2017, totals $4,091.85, consisting of the
monthly payments of June 1, 2017 through August 1, 2017 payments at $1,074.07 each, attorney
fees and costs in the amount of $1,031.00, plus the $425.00 in the Notice of Postpetition
Mortgage Fees, Expenses, and Charges filed September 15, 2015 in the amount of $425.00 and
less the suspense balance in the amount of $586.36.

Movant claims it is not now adequately protected, but Debtors assert the Collateral is
necessary for Debtors’ rehabilitation. Accordingly, from the foregoing stipulations, the parties
agree that:

1. The amount of post-petition arrearage owed by Debtors as of August 18, 2017 is

$4,091.85, and it shall be paid as set forth below;
A. Movant shall file a Supplemental Proof of Claim in the amount of $4,091.85 to
include the post-petition attorney fees and costs in the amount of $1,031.00, fees

noticed on September 15, 2015 in the amount of $425.00, and the remaining post-
Case 14-70730-pmb Doc90 Filed 08/30/17 Entered 08/30/17 15:13:45 Desc Main
Document Page 3 of 6

petition arrearage in the amount of $2,635.85, and which shall be paid as a
secured claim. Trustee shall find secured claim upon filing.

B. Debtors shall pay directly to Nationstar Mortgage LLC at Nationstar Mortgage
LLC, PO BOX 619094, Dallas, TX 75261-9741, one payment per month,
totaling $1,074.07 beginning September 1, 2017. In the event that the regular
monthly mortgage payment changes, Debtors shall pay the modified payment
amount on the first (1st).

2. Upon delinquency by Debtors in the payment of any sum specified herein, or in any
regular monthly mortgage payments which come due according to Movant’s Note
and Deed for a period of nine (9) months from the first payment owed under this
Order, or until Debtors are discharged or this bankruptcy proceeding is dismissed or
converted to another chapter under the Code, Movant may be permitted to recover
and dispose of the Collateral pursuant to applicable state law only after submitting a
Delinquency Motion (as more particularly described below) and the entry of an order
modifying the automatic stay of 11 U.S.C. § 362 in the following manner:

A. Counsel for Movant shall serve both Debtors and Debtors’ counsel of record with
written notice of the specific facts of the delinquency (the "Delinquency Notice");
said notice may be contained in a letter but shall

(1) state that Debtors may cure the delinquency within ten (10) calendar
days of receipt of said notice in certified funds, and

(2) shall specifically provide the correct street address for mailing and
delivering such payment; Pursuant to this Order, Debtors shall be

presumed to have received the Delinquency Notice on the fifth (5%)
Case 14-70730-pmb Doc90 Filed 08/30/17 Entered 08/30/17 15:13:45 Desc Main
Document Page 5of6

By consent, therefore, it is hereby

ORDERED that Motion is denied and the agreement of the Movant and Debtors as set forth

above is approved.

Prepared by:

/s/ Elizabeth Childers

 

Elizabeth Childers
Georgia Bar No. 143546

211 Perimeter Center Parkway, N.E.

Suite 300
Atlanta, GA 30346
770-220-2535

Attorney for Movant
echilders@logs.com

END OF DOCUMENT

Read and Approved by:

/s/ (with express permission)
Michael R. Rethinger
Georgia Bar No.
Law Offices of Michael R. Rethinger, LLC
241 Mitchell Street, SW
Atlanta, GA 30303
(770)922-0066
Attorney for Debtors

No Opposition:

/s/ (with express permission)
Jason L. Rogers
Georgia Bar No. 142575
Adam M. Goodman
Suite 200
260 Peachtree Street
Atlanta, GA 30303
(678)5 10-1444
Attorney for Chapter 13 Trustee
Case 14-70730-pmb Doc 90 Filed 08/30/17 Entered 08/30/17 15:13:45 Desc Main
Document Page 6 of 6

DISTRIBUTION LIST

HERMAN CUNNINGHAM
5024 Klondike Road
Lithonia, GA 30038

VERNESSA SMALLS CUNNINGHAM
5024 Klondike Road
Lithonia, GA 30038

MICHAEL R. RETHINGER
R and R Law Group, LP

241 Mitchell Street, SW
Atlanta, GA 30303

ADAM M. GOODMAN

Adam M. Goodman, 13 Trustee
Suite 200

260 Peachtree Street

Atlanta, GA 30303

Shapiro Pendergast & Hasty, LLP
211 Perimeter Center Parkway, N.E.
Suite 300

Atlanta, GA 30346
